NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                         Civil Action No.: 17-11940 (JLL)
 JONATHAN BLACKBURN,

                    Plaintiff,
                                                                     OPiNION
 V.


 LIFE INSURANCE COMPANY Of NORTH
 AMERICA cl/b/ct CIGNA GROUP
 INSURANCE,

                   Defendant.


LINARES, Chief District Judge.

       This matter comes before the Court by way of the Motion for Summary Judgment filed by

Defendant Life Insui-ance Company of North America cl/b/a Cigna Group Insurance, pursuant to

Federal Rule of Civil Procedure 56 and Local Civil Rule 56.1. (ECF No. 17). Plaintiff Jonathan

Blackburn also filed a Motion for Summary Judgment, pursuant to Federal Rule of Civil Procedure

56 and Local Civil Rule 56.1. (ECF No. 20). The parties respectively filed oppositions and replies

thereto. (ECF Nos. 24, 25, 26, 27). The Court has considered the parties’ submissions and decides

this matter without oral argument pursuant to Federal Rule of Civil Procedure 78. For the reasons

stated herein, the Court hereby grants Defendant’s Motion and denies Plaintiffs Motion.
                                          I.        BACKGROUND’

    A. Plaintiff’s Insurance Policy

         Plaintiff was a software developer for the company Leidos Inc. (Def SMF                       ¶ 2).   His

employment at Leidos Inc. predominantly required sedentary work with occasional walking and/or

lifting of up to ten pounds. (Def SMf           ¶   15). As a benefit of his employment, Plaintiff had an

insurance policy with Defendant that was governed by the Employee Retirement Income Security

Act, 29 U.S.C.        §   1001, etseq. (“ERISA”). (Def. SMF         ¶J 1,4).
         Plaintiffs insurance policy provided among other things that he was entitled to long term

disability (“LTD”) benefits under certain conditions. (Def. SMF                  ¶ 4—5).   Specifically, Plaintiff

was entitled to LTD benefits for up to twenty-four months if he proved that he was: (1) “unable to

perform all the material duties of his           egular occupation”; and (2) “unable to earn 80% or more

ofhis.   .   .   Indexed covered Earnings.” (Def. SMF       ¶ 6).    Following this twenty-four month period,

Plaintiff would be considered disabled under the insurance policy only if he was: “(1) unable to

perform the material duties of any occupation for which he               ...   may reasonably become qualified

based on education, training or experience”; and (2) “unable to earn 60% or more ofhis... Indexed

Covered Earnings.” (Def SMF            ¶ 6).   Under the policy, Defendant was the claims administrator

and was therefore in charge of approving or denying an insured’s claim.                       (Def. SMf    ¶   11).

Defendant also had the discretion under the insurance policy to interpret said policy’s terms. (Def.

SMF 13).




 This background is taken from the parties’ statements of material facts, pursuant to Local Civil Rule 56.1. (ECF
 No. 17-2, Defendant’s Rule 56.1 Statement of Material Facts (“Def SMF”); ECF No. 20-2, Plaintiff’s Rule 56.1
 Statement of Material Facts (“P1. SMF”); FCF No. 24-1, Defendant’s Reply to Plaintiffs Statement of Material
 Facts; ECF No. 25-I, Plaintiffs Reply to Defendant’s Statement of Material Facts). To the extent that Plaintiff
 admits to any Material Facts as stated by Defendant, the Court will cite only to “Def. SMF” and the relevant
 paragraph number.

                                                        2
       B. Plaintiff’s Claim for LTD Benefits

             In late February 2016, Plaintiff stopped working for Leidos Inc. and applied for LTD

benefits pursuant to his insurance policy. (Def. SMF     ¶ 14).   Plaintiff claimed that he was disabled

due to fibromyalgia, degenerative disc disease, chronic pain, migraines, and depression. (Def.

SMF      ¶    14; P1. SMF   ¶   5, 23).   To support his claims, Plaintiff submitted a “Disability

Questionnaire & Activities of Daily Living” form in which he reported severe neck and lower-

back pain that: (1) prevented him from sitting behind a computer for more than a few minutes; and

(2) required him to change seated positions every hour. (Def. SMF            ¶   17—19). Plaintiff also

submitted the medical records from several of his physicians—including his rheumatologist,

psychiatrist, pain management doctor, and family doctor.            (Def SMF     ¶   20).   According to

Defendant, the only physician who did not produce records was Plaintiffs neurologist, Dr. Richard

Erwin, because said doctor had not treated Plaintiff on or after February 1, 2016. (Def. SMF            ¶
21).

             Defendant reviewed the records provided by Plaintiffs physicians and found them to be

internally inconsistent. For example, Plaintiffs rheumatologist, Dr. Rosalia Lomeo, reported that

Plaintiff cotild not sit, stand, or walk for an extended period of time, but Plaintiffs examination

records reveal that Plaintiff had normal gait, reflexes, and range of motion. (Def. SMF       ¶J 26, 3 1—
38, 95—96).        Additionally, according to Defendant, the opinion of Plaintiffs psychiatrist, Dr.

Wayne Chang, that Plaintiff was disabled due to depression and other mental conditions was not

consistent with the fact that Dr. Chang: (I) opined that Plaintiff could think and perform in a logical

manner with only moderate difficulty; (2) reported that Plaintiff possessed no suicidal thoughts or

intent; (3) only met with Plaintiff once every six weeks; and (4) did not recommend a more

intensive treatment plan for counseling or medication. (Def. SMF         ¶ 42—63).     Interestingly, Dr.



                                                    3
Chang’s records also revealed that Plaintiff contemplated seeking other employment in the months

leading up to his departure from Leidos Inc. because of difficulties with a supervisor. (Def. SMF

¶ 52—53).
         Defendant also had Plaintiffs case reviewed by several independent medical specialists.

(Def SMF     ¶ 88—89,   116—17). For example, Dr. David McKenas, a board-certified occupational

medicine specialist, reviewed Plaintiffs records and conclttded that:

                 The records provided consistently reflect objective deficits limited
                 to tenderness without correlating impairment in range of motion,
                 strength, balance, or gait that would support a loss of function to
                 support work-based restrictions or that would preclude the customer
                 from working in any capacity during that time period from 02/26/16
                 to the present. There is no documentation from any recent
                 diagnostic studies that would support a loss of functionality due to
                 pathology identified. Although there is documented reported
                 difficulty with concentration, there is no support for any objective
                 diagnostic testing which would support cognitive loss impacting
                 function. Subjective complaints of pain, fatigue, and difficulty with
                 concentration without correlating functional deficits do not support
                 functional limitations or work restrictions.

(Def. SMF    ¶ 89).
         Defendant also sought among other things the opinion of Dr. Carol Flippen, a board-

certified psychiatrist, who found that Plaintiff did not have a severe mental illness because: (1) the

record did not show the severity, intensity, and/or duration of specific symptoms of depression or

other conditions which would indicate a severe mental illness; and (2) there was no evidence that

Plaintiff was treated with a course of emotional or behavioral therapy consistent with the treatment

ofa “severe mental illness causing functional mental impairments.” (Def. SMF ¶ 84). On October

26, 2016, based on a review of the abovementioned evidence, Defendant found that Plaintiff was

not   disabled and denied his claim for benefits. (Def. SMF   ¶ 90).




                                                  4
       In November 2016, Defendant considered additional reports from Dr. Chang describing a

worsening in Plaintiffs depression due to his decision to stop taking his anti-depressants and his

wife’s hospitalization. (Def. $Mf      ¶ 93).   However, on November 1$, 2016, Defendant found that

said reports did   not   change its decision and restated its denial of Plaintiffs LTD benefits claim.

(Def. SMF   ¶ 9$).
   C. Plaintiff’s Appeal filed with Defendant

       In June 2017, Plaintiff, with the assistance of counsel, appealed Defendant’s denial of

Plaintiffs LTD benefits claim. (Def SMF          ¶ 99).     In support of his appeal, Plaintiff submitted: (I)

medical records from his neurologist, Dr. Erwin, from 2015; and (2) updated records fiom Dr.

Chang demonstrating treatment fiom November 2016 through May 2017. (Def SMF                      ¶ 100—1 0).
       However, Defendant again found that these records did not support a conclusion that

Plaintiff suffers from a functionally impairing disability. Specifically, Defendant concluded that

Dr. Erwin’s examinations showed that Plaintiff had “relatively full range of motion,” normal

muscle tone and gait, no occipital nerve tenderness, and no acute distress. (Def SMF             ¶ 101—02).
Additionally, Defendant found that Dr. Chang’s updated reports were consistent with those already

submitted and showed that Plaintiff was calm with linear and logical thought processes. (Def.

SMF ¶ 105—10). In fact, Dr. Chang’s updated reports showed that he decreased Plaintiffs dosage

of anti-depressant medication. (Def. SMf        ¶   107).

       In reviewing the abovementioned medical records and Plaintiffs appeal, Defendant

consulted two independent medical specialists.               (Def SMF     ¶J   112, 116).   first, Dr. Elana

Mendelssohn, a neuropsychologi st, disagreed with Dr. Chang’ s assessment because Plaintiffs

treatment showed a long standing history of anxiety and depression which started before any work

absences. (Def SMF         ¶   112—13). Additionally, according to Dr. Mendelssohn, there was no



                                                       5
indication in the record that Plaintiff engaged in any cognitive testing or increased treatment for

his alleged worsening mood.      (Def. SMF    ¶J   113).   As for Plaintiffs complaints of physical

disabilities, Dr. Leo Lombardo, a pain management physician, opined that

               Imaging of the spine revealed only mild to moderate underlying
               pathology that would not indicate the need for restrictions or
               limitations. Although these findings may contribctte to ongoing
               complaints of chronic spinal pain, neurological examination is noted
               to be normal (inconsistent with the diagnosis of radiculopathy) and
               the degenerative changes are not of such severity as to indicate that
               they would affect performance of work duties. Similarly, x-ray of
               the right hip revealed only mild degenerative change. The
               claimant’s complaints of pain are out of proportion to imaging and
               examination findings. Dr. Lomeo also attributed pain, in part, to
               fibromyalgia, but from a pain management perspective, activity
               should be encouraged in the treatment of fibromyalgia.

(Def SMF 117).

       Both Drs. Mendelssohn and Lombardo attempted to call Plaintiffs treating physicians, but

were unable to contact said physicians. (Def SMF       ¶   114—15, 11 8—19).

       On August 3 1. 201 7, upon reviewing the abovementioned information. Defendant again

concluded that Plaintiff cannot satisfy the definition of disability under the insurance policy, and

upheld its denial of Plaintiffs LTD benefits claim. (Def. SMf      ¶   120).

   D. Plaintiff’s Filing of this Action

       Accordingly, on November 21, 2017, Plaintiff brought this action against Defendant

pursuant to ERISA. seeking entitlement to past and future payments of LTD benefits under his

insurance policy. (See generally ECF No. 1). Defendant and Plaintiff both move for summary

judgment. (ECf Nos. 17, 20).

                                  II.     LEGAL STANDARD

       Scimmary judgment is appropriate when, drawing all reasonable inferences in the non

movant’s favor, there exists “no genuine dispute as to any material fact” and the movant is entitled


                                                   6
to judgment as a matter of law. See Fed. R. Civ. P. 56(a); ;lnclerson v. Libert’ Lobbi, Inc., 477

U.S. 242, 255 (1986). “[T]he moving party must show that the non-moving party has failed to

establish one or more essential elements of its case on which the non-moving party has the bctrden

of proof at trial.” McCabe v. Ernst & Young, LLP, 494 f.3d 41 8, 424 (3d Cir. 2007) (citing Celotex

Coip. v. Ccttrett, 477 U.S. 317, 322—23 (1986)).

           The Court must consider all facts and their reasonable inferences in the light most favorable

to the non-moving party. See Pa. CoctlAss’n v. Babbitt, 63 F.3d 231, 236 (3d Cir. 1995). If a

reasonable juror could return a verdict for the non-moving party regarding material disputed

factual issues, summary judgment is not appropriate. SeeAnderson, 477 U.S. at 249 (“[A]t

the summary judgment stage the judge’s function is not himself to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”).

                                                 III.         ANALYSIS

           As both parties correctly assert, the denial of benefits by a plan administrator who has the

discretion to determine eligibility of benefits, such               as   Defendant, is reviewed under an “arbitrary

and capricious” or “abuse of discretion” standard. Finisher v. Stanclcicd Ins. Co., 679 F.3d 116,

120—21 (3d Cir. 2012).2 The Third Circuit has stated that, under this standard. “Courts defer to an

administrator’s findings of facts when they are supported by ‘substantial evidence,’ which we have

‘defined as such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. at 121          (quoting   Soubik      1.   Dir., 0//Ice of Workers’ Comp. Programs, 366 F.3d

226. 233 (3d Cir. 2004)). Accordingly, the Court shall only analyze whether Defendant’s decision

was without reason, not scipported by substantial evidence, ot incorrect as a matter of law. See Id.

(stating same).


2
    The terms “arbitrary and capricious” and “abuse of discretion” are used interchangeably in this context.   Id.   at 121
     n.2.

                                                                7
         Here, Plaintiff argues that Defendant’s decision failed to consider the substantial evidence

presented by Plaintiff in the record, including several of his treating physicians’   OpimOnS.   (See

general/v ECF No. 20-1).        As an example, Plaintiff points to the opinion of Dr. Lomeo that

Plaintiff is unable to work based on among other things his fibromyalgia and lower-back pain,

which allegedly caused Plaintiff severe pain and affected his focus. (Id. at 4—5). Plaintiff also

claims that Defendant did not consider the records of Dr. Bhavin Suthar, particularly the magnetic

resonance imaging (“MRI”) of Plaintiffs spine and Plaintiffs treatment with epidural shots. (Id.

at 8, 11). Finally, Plaintiff argues that Defendant arbitrarily dismissed Dr. Chang’s reports that

Plaintiff had “continued” and “unabated” depression, anxiety, and fatigtte, which caused Plaintiff

to “crash[]” after approximately four hours of working. (Id. at 13—14).

         However, the uncontested record reflects that Defendant specifically weighed the evidence

presented by these physicians in concluding that Plaintiff did not meet the definition of disabled

under the insurance policy. Specifically, one of Defendant’s consulted specialists. Dr. McKenas,

reviewed all of Dr. Lomeo’s reports from febrctary 23, 2016 through October 5. 2016. (Def. SMF

¶   89). In his review, Dr. McKenas recited Dr. Suthar’s evaluations of Plaintiff and referenced

Plaintiffs epidural injections. (ECF No. 1$-s at 551; see ct/so ECF No. 18-5 at 381 (one of Dr.

Suthar’s evaluations, which Dr. McKenas accurately reflects in his report)). Defendant also had a

pain management specialist analyze Plaintiffs MRI during Defendant’s review of Plaintiffs

appeal. (Def. SMF    ¶J   116—17). As for Plaintiffs alleged mental disabilities, Dr. Chang’s records

were reviewed by several medical specialists, including an adult and forensic psychiatrist and a

nectropsychologist. (Def. SME     ¶J $1,   83, 111—13).

         Rather than ignoring this evidence, Defendant specifically considered the opinions of

Plaintiffs treating physicians, and found that they were contradicted by the medical record and



                                                    $
outweighed by the opinions of Defendant’s consulted specialists. For example, Dr. McKenas

reported that Dr. Lomeo’s findings were predominantly based on Plaintiffs subjective pain

complaints and were not supported by the medical evidence. (Def SMf                       ¶ 89).   According to Dr.

McKenas, Plaintiffs records showed “tendei-ness without correlating impairment in range of

motion, strength, balance, or gait that would support a loss of function to support work-based

restrictions.” (Def SMf           ¶J   89). Additionally, Defendanfs specialists reported that Dr. Chang

assessed Plaintiffs depression and other symptoms affecting occupational functioning to be

moderate and within normal ranges.              (Def. SMF       ¶f   50, 8 1—84). Moreover, during Defendant’s

review of Plaintiffs appeal, a pain management specialist found that Plaintiffs MRI “revealed

only mild to moderate underlying pathology that would not indicate the need for restrictions or

limitations.” (Def. SMF       ¶    117).

        Although Plaintiff takes issue with the fact that Defendant assigned greater weight to its

independent specialists rather than Plaintiffs treating physicians, Defendant’s determination was

nevertheless appropriate as “ERISA does not require [defendant] plan administrators to accord

special deference to opinions of treating physicians, nor does it impose a heightened burden of

explanation on [defendant plan] administrators when they reject a treating physician’s opinion.”

Baker v. The Hart/bid Li/h Ins. Co., No. 08-6382, 2010 WL 2179150, at *14 (D.N.J. May 2$,

2010) (citing Black & Decker DiscthilTh’ P/cm             1’.   A’ord, 538 U.S. 822, $34 (2003)) aff’d. 440 F.

App’x 66 (3d Cir. 201 1). Considering Defendant analyzed the medical opinions of Plaintiffs


 The Court similarly rejects Plaintiffs argument that Defendant’s decision was improper because it was the
 administrator and payor of Plaintiffs claim, as such a structural conflict is given little weight tmless Plaintiff can
 show that the conflict influenced Defendant’s decision. See hgon v. Lincoln Nat’! Coip., No. 12-473 1, 2014 WL
 12718984. at *7 (D.N.J. Oct. 23, 2014) (citations omitted). Here, Plaintiff does not allege any specific facts
 supporting such a finding, but rather offers a conclusorv statement that a conflict exists. (See ECF No. 20-1 at 16—
 17). Indeed. Plaintiff fails to offer specific facts to support several of his arguments as to how Defendant abused its
 discretion. (See, e.g., FCF No. 20-1 at 19 (stating. without offering or citing specific facts in the record, that
 Defendant failed to evaluate whether Plaintiff could perform all the material duties of his occupation)).
 Accordingly, the Court rejects Plaintiffs remaining arguments.

                                                           9
treating physicians, credited said opinions with the weight it found appropriate, and relied on said

opinions along with the other evidence in the record, the Court finds that Defendant’s denial of

Plaintiffs LTD benefits claim was based on substantial evidence. Accordingly, a reasonable fact

finder could not conclude that Defendant abused its discretion, and the Court finds that Defendant

is entitled to summary judgment.

                                     IV.     CONCLUSION

       For the aforementioned reasons, the Court hereby grants Defendant’s Motion for Summary

Judgment and denies Plaintiffs Motion for Summary Judgment. An appropriate Order follows

this Opinion.


       mqc
Dated: brt,ii’y, 2019.


                                                                L. LINARES
                                                                      United States District Court




                                                10
